Opinion filed November 10, 2011




                                            In The

   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00095-CV
                                        __________

                         RONNIE SUE OVERTON, Appellant
                                               V.
     FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                           On Appeal from the 50th District Court
                                  Baylor County, Texas
                               Trial Court Cause No. 10654


                            MEMORANDUM OPINION

       Appellee has filed in this court a motion to dismiss for failure to prosecute. This is a
forcible-detainer case in which appellant’s brief was originally due for filing on June 10, 2011.
This court previously granted a motion for extension and extended the deadline to July 8, 2011.
Appellant has yet to file a brief or another motion for extension. We agree that the appeal should
be dismissed based upon appellant’s failure to prosecute the appeal. TEX. R. APP. P. 42.3.
       Appellee’s motion to dismiss is granted, and this appeal is dismissed for want of
prosecution.


                                                            PER CURIAM
November 10, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.